Citation Nr: 0705210	
Decision Date: 02/23/07    Archive Date: 02/27/07

DOCKET NO.  02-20 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether the veteran submitted a timely substantive appeal 
with respect to the issue of entitlement to service 
connection for a skin disability.

2.  Whether the veteran submitted a timely substantive appeal 
with respect to the issue of entitlement to service 
connection for a bilateral knee disability.

3.  Whether the veteran submitted a timely substantive appeal 
with respect to the issue of entitlement to service 
connection for a sinus disability.

4.  Whether the veteran submitted a timely substantive appeal 
with respect to the issue of entitlement to service 
connection for a disability manifested by memory loss.

5.  Whether the veteran submitted a timely substantive appeal 
with respect to the issue of entitlement to service 
connection for a psychiatric disability, to include anxiety 
disorder and post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel


INTRODUCTION

The veteran had active service from July 1970 to January 1972 
and again from September 1990 to June 1991, and unverified 
periods of inactive service in the Army National Guard.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions, dated in June 2001 and in 
May 2003, of the Montgomery, Alabama Regional Office (RO) of 
the Department of Veterans Affairs (VA).


FINDINGS OF FACT

1.  By letter dated June 20, 2001, the RO notified the 
veteran that service connection had been denied for the 
issues of entitlement to service connection for a skin 
disability, a bilateral knee disability, a sinus disability, 
and a disability manifested by memory loss.

2.  The veteran submitted a notice of disagreement with the 
June 2001 determination on April 16, 2002 and a Statement of 
the Case (SOC) was issued on August 30, 2002.

3.  By a letter dated June 3, 2003, the RO notified the 
veteran that service connection for post-traumatic stress 
disorder (PTSD) had been denied.

4.  The veteran submitted a notice of disagreement with the 
June 2003 determination on June 2, 2004 and a Supplemental 
SOC was issued on October 25, 2005.

5.  The veteran's representaitive filed a Statement of 
Accredited Representative, in lieu of VA Form 646, received 
on February 8, 2006, with respect the veteran's PTSD claim.

6.  A timely substantive appeal has not been received for any 
of the veteran's service connection claims, including claims 
for a skin disability, a bilateral knee disability, a sinus 
disability, a disability manifested by memory loss, and PTSD.


CONCLUSIONS OF LAW

1.  The veteran did not submit a timely substantive appeal 
with respect to the issue of entitlement to service 
connection for a skin disability.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 20.200, 20.202, 20.300, 20.301, 20.302 
(2006).

2.  The veteran did not submit a timely substantive appeal 
with respect to the issue of entitlement to service 
connection for a bilateral knee disability.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.202, 20.300, 
20.301, 20.302 (2006).

3.  The veteran did not submit a timely substantive appeal 
with respect to the issue of entitlement to service 
connection for a sinus disability.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 20.200, 20.202, 20.300, 20.301, 20.302 
(2006).

4.  The veteran did not submit a timely substantive appeal 
with respect to the issue of entitlement to service 
connection for a disability manifested by memory loss. 
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.202, 
20.300, 20.301, 20.302 (2006).

5.  The veteran did not submit a timely substantive appeal 
with respect to the issue of entitlement to service 
connection for PTSD.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 20.200, 20.202, 20.300, 20.301, 20.302 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).   Where, as 
here, the law, and not the evidence, is dispositive, the VCAA 
is not applicable.  Mason v. Principi, 16 Vet. App. 129, 132 
(2002); VAOPGCPREC 05-2004.

All questions in a matter which, under § 511(a) of this title 
are subject to a decision by the Secretary, shall be subject 
to one review on appeal to the Secretary.  Final decisions on 
such appeals shall be made by the Board.  See 38 U.S.C.A. § 
7104(a) (West 2002).  Appellate review will be initiated by a 
notice of disagreement, and completed by a substantive appeal 
after the statement of the case is furnished.  38 U.S.C.A. § 
7105(a); 38 C.F.R. § 20.200.  A substantive appeal must be 
filed within 60 days from the date that the RO mails the 
statement of the case to the appellant, or within the 
remainder of the one year period from the date of mailing of 
the notification of the determination being appealed, 
whichever is later.  See 38 C.F.R. § 20.302(b).  A 
substantive appeal must be filed with the VA office from 
which the claimant received notice of the determination being 
appealed unless notice has been received that the applicable 
VA records have been transferred to another VA office.  See 
38 C.F.R. § 20.300.  A substantive appeal should set out 
specific arguments relating to errors of fact or law made by 
the agency of original jurisdiction in reaching the 
determination being appealed.  The Board may address 
questions pertaining to its jurisdictional authority to 
review a particular issue, including, but not limited to, 
determining whether a substantive appeal is adequate and 
timely.  See 38 C.F.R. § 20.101(d) (2006).

A Substantive Appeal consists of a properly completed VA Form 
1-9, "Appeal to Board of Veterans' Appeals," or 
correspondence containing the necessary information.  The 
Substantive Appeal should set out specific arguments relating 
to errors of fact or law made by the agency of original 
jurisdiction in reaching the determination, or determinations 
being appealed.  To the extent feasible, the argument should 
be related to specific items in the Statement of the Case and 
any prior Supplemental Statements of the Case.  The Board 
will construe such arguments in a liberal manner for purposes 
of determining whether they raise issues on appeal, but the 
Board may dismiss any appeal that fails to allege specific 
error of fact or law in the determination, or determinations 
being appealed.  The Board will not presume that an appellant 
agrees with any statement of fact contained in a Statement of 
the Case or a Supplemental Statement of the Case that is not 
specifically contested.  38 C.F.R. § 20.202(2006).

With respect to the issues of entitlement to service 
connection for a skin disability, a bilateral knee 
disability, a sinus disability, and a disability manifested 
by memory loss, the veteran was notified of the RO's 
determination as these issues in a letter dated on June 20, 
2001.  The veteran's Notice of Disagreement with the June 
2001 rating decision was received on April 16, 2002.  The RO, 
on August 30, 2002, subsequently sent the veteran an SOC.  
The veteran had 60 days from this date to file his VA Form 9 
or Substantive Appeal.  The record reflects that the 
veteran's VA Form 9 was received on November 7, 2002.  This 
is more than 60 days from the date that the RO issued the 
August 2002 SOC.  The Board observes that the record does not 
contain any other communication from the veteran, received 
within 60 days of the August 2002 SOC, that may be construed 
as setting forth argument relating to error of fact and/or 
law by the RO in reaching that determination. See 38 C.F.R. 
§ 20.202(2006).  

In a November 2, 2006 letter, the Board informed the veteran 
that his Substantive Appeal for the aforementioned issues was 
defective and informed him that he could present written 
argument and additional evidence relevant to jurisdiction or 
request a hearing before the Board to present oral argument 
on the jurisdictional question.  However, on a Substantive 
Appeal Response Form, submitted by the veteran in January 
2007, the veteran indicated that he did not have any 
additional evidence/ and or argument and did not wish to have 
a hearing scheduled.

In view of the foregoing, the Board finds that the record 
does not reflect that a timely substantive appeal has been 
received regarding the issues of entitlement to service 
connection for a skin disability, a bilateral knee 
disability, a sinus disability, and a disability manifested 
by memory loss.  Thus, the Board is without appellate 
jurisdiction to consider these issues.  See 38 U.S.C.A. 
§ 7104(a) (West 2002); 38 C.F.R. § 20.101 (2006).  

With respect to the issue of entitlement to service 
connection for PTSD, the record reflects that the veteran was 
notified of the RO's denial of the claim on June 3, 2003.  
The veteran's Notice of Disagreement as the June 2003 denial 
of the claim was received on June 2, 2004.  The RO issued a 
Supplemental Statement of the Case as the issue of PTSD on 
October 25, 2005.  The letter attached to the Supplemental 
Statement of the Case informed the veteran that if such 
document contained an issue which was not included in his 
prior substantive appeal that he must respond with 60 days to 
perfect his appeal as to that issue.  

The record demonstrates that a VA Form 9 received on November 
7, 2002 did not contain the issue of entitlement to service 
connection for PTSD, but rather was submitted for the issues 
of entitlement to service connection for a skin disability, a 
bilateral knee disability, a sinus disability, and a 
disability manifested by memory loss.  Although the veteran 
indicated that the memory loss was really PTSD, the record 
reflects that such memory loss issue had been separately 
adjudicated by the Regional Office and had already been 
appealed by the veteran.  The PTSD claim became a new, 
separate claim, which was adjudicated by the RO in May 2003, 
after the RO's June 2001 adjudication of the memory loss 
claim.  Therefore, the October 2005 Supplemental Statement of 
the Case contained an issue (here PTSD) that was not on any 
previous Substantive Appeal, and therefore required the 
filing of a timely substantive appeal.  

However, the record does not reflect that the veteran has 
submitted a VA Form 9 or any other document that could 
reasonably be construed to be a timely substantive appeal.  
Although, subsequent to the October 2005 Supplemental 
Statement of the Case, the veteran's representative submitted 
a Statement of Accredited Representative, in lieu of VA Form 
646, such document was dated on February 8, 2006, which is 
almost 45 days past the December 25, 2005 date by which the 
veteran's Substantive Appeal as to the issue of entitlement 
to service connection for PTSD should have been received. 

In a November 2, 2006 letter, the Board informed the veteran 
that his Substantive Appeal for the his PTSD claim was 
defective and informed him that he could present written 
argument and additional evidence relevant to jurisdiction or 
request a hearing before the Board to present oral argument 
on the jurisdictional question.  However, on a Substantive 
Appeal Response Form, submitted by the veteran in January 
2007, the veteran indicated that he did not have any 
additional evidence/ and or argument and did not wish to have 
a hearing scheduled.

In view of the foregoing, the Board finds that the record 
does not reflect that a timely substantive appeal has been 
received regarding the issue of entitlement to service 
connection for PTSD.  Thus, the Board is without appellate 
jurisdiction to consider these issues.  See 38 U.S.C.A. 
§ 7104(a) (West 2002); 38 C.F.R. § 20.101 (2006).  


ORDER

The issue of entitlement to service connection for a skin 
disability is dismissed.

The issue of entitlement to service connection for a 
bilateral knee disability is dismissed.

The issue of entitlement to service connection for a sinus 
disability is dismissed.

The issue of entitlement to service connection for a 
disability manifested by memory loss is dismissed.

The issue of entitlement to service connection for a 
psychiatric disability, to include anxiety disorder and post-
traumatic stress disorder, is dismissed.



____________________________________________
WILLIAM YATES
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


